Voto disidente del
Juez Asociado Señor Negrón García.
(En reconsideración)
“El diagnóstico como preámbulo al tratamiento médico constituye el elemento cardinal de la medicina [en casos de responsabilidad civil por alegado diagnóstico inadecuado. Los tribunales deben inquirir sobre la] calidad, extensión y eficacia [del diagnóstico] como punto de partida para el problema planteado de la negligencia médico-hospitalaria.” (Enfasis en el original suprimido y énfasis suplido.) Pérez Cruz v. Hosp. La Concepción, 115 D.P.R. 721, 735 (1984). No podemos olvidar que el acopio negligente de informa-ción esencial es fuente que genera responsabilidad profe-sional en daños. Id.
HH
Edward González García y sus padres Juan y Vicenta presentaron en el Tribunal Superior, Sala de Bayamón, una demanda en daños y perjuicios por impericia médica contra el Municipio de Bayamón. Alegaron que Edward, de 20 años, fue atendido negligentemente en el Dispensario Municipal Buena Vista (en adelante Dispensario) donde acudió por tres (3) días consecutivos hasta ser tardíamente referido al Hospital Regional de Bayamón, donde se le tuvo que operar de urgencia una peritonitis por apéndice perforado. Se le imputó negligencia al personal médico del Dispensario por no identificar ni diagnosticar la apendici-tis a tiempo mediante diagnóstico diferencial.
El Municipio de Bayamón negó la responsabilidad. Oportunamente el ilustrado tribunal de instancia (Hon. Salim Chaar Padín, Juez) dictó sentencia en la que decla-raba sin lugar la demanda. Conforme a la sentencia, suple-*223mentada por el análisis directo del récord médico,(1) el 11 de abril de 1988 Edward acudió solo al referido dispensa-rio, pues presentaba dolor abdominal y diarrea la noche anterior. El récord médico demuestra, además, tres (3) epi-sodios de vómitos en proyectil y gases. Fue atendido por la doctora de turno quien, luego de examinarlo, diagnosticó provisionalmente gastroenteritis aguda, ordenándole medi-camentos, seguir una dieta líquida y un recuento sanguí-neo completo (en adelante C.B.C.).
Al día siguiente, Edward regresó al Dispensario con el resultado del C.B.C. Se quejó nuevamente de dolor abdominal, esta vez más severo en el bajo vientre, náuseas y mo-lestia al orinar. Luego de otro examen físico, análisis de laboratorio y una consulta con otro médico, se le diagnos-ticó hepatitis. Cabe señalar que, de ordinario, un diagnós-tico de hepatitis presenta un cuadro de dolor en el vientre superior y las células blancas linfocíticas aumentadas. Tampoco sugería un cuadro viral, pues el análisis de san-gre reflejaba un recuento anormal de células blancas en exceso de veinte mil (20,000) y un incremento en células segmentadas no linfocíticas, que son las que suben en in-fecciones virales. Aun así, no hay una sola anotación indi-cativa de que la doctora consideró la posibilidad de una apendicitis. Sólo ordenó pruebas de corroboración del diag-nóstico de hepatitis.
Al otro día Edward volvió, esta vez acompañado de su padre. Durante el examen físico se le encontró dolor abdominal y rebote a la palpación. Los laboratorios fueron nor-males, excepto un aumento en la orina de los niveles de bilirrubina. No obstante este cuadro, la doctora, esta vez, *224hizo un diagnóstico provisional de uropatía obstructiva y pancreatitis. Fue referido a la Sala de Emergencia del Hospital Regional de Bayamón.
El Hospital Regional de Bayamón se encontró con el cuadro de dolor abdominal difuso, náuseas, vómitos, fiebre y diarrea, y se emitió un diagnóstico provisional de abdomen agudo. Esa noche se le practicó una laparotomía (celiotomy). Al día siguiente, 14 de abril, fue operado de emergencia por tener apendicitis aguda perforativa (peritonitis).
No obstante esta prueba, el juez de instancia concluyó en la sentencia que la doctora actuó razonablemente ante el cuadro clínico que presentaba Edward. Determinó que no presentaba la sintomatología significativa de apendici-tis —dolor localizado en el lado derecho del bajo vientre— por lo que presentaba más de una posibilidad de diagnóstico.
Inconforme, Edward acudió ante nos el 23 de enero de 1992. Con nuestro disentir, el 21 de febrero, la mayoría denegó el recurso. En reconsideración, dejamos constancia de nuestra insatisfacción judicial.

II


El trasfondo expuesto revela elocuentemente, como un hecho no contradicho, que nunca se consideró seriamente la posibilidad de una apendicitis. Es inconcebible.

Desde la primera visita el 11 de abril de 1988, Edward presentaba dolor abdominal, gases y diarrea la noche anterior, y tres (3) episodios de vómito. Obviamente, el exa-men físico realizado ese día fue inapropiado, lo que con-llevó un diagnóstico provisional erróneo de gastroenteritis aguda. El cuadro de dolor abdominal físico continuó incrementándose. Los otros diagnósticos provisionales de hepatitis y uropatía obstructiva fueron incompatibles con *225los síntomas y resultados de laboratorio, considerando, además, su edad e historial.
Todavía en el último momento en el Dispensario, a pe-sar de que el examen físico, por primera vez, arrojó dolor abdominal y rebote a la palpación, increíblemente no se consideró la posibilidad de un diagnóstico diferencial de apendicitis. Decimos increíble, pues una vez fue exami-nado en el Hospital Regional de Bayamón, se le diagnosticó inmediatamente un abdomen agudo, se solicitó una con-sulta a cirugía y se consignó, como uno de los diagnósticos de impresión (R/O), apendicitis perforativa.
En resumen, la prueba y los propios récord médicos de-mostraron que la recopilación médica de información nece-saria sobre Edward fue incompleta y, por ende, la interpre-tación y el análisis de esa limitada información fue equivocada. El error de diagnóstico fue producto de negli-gencia, lo cual a su vez propició el deterioro de su condición. Morales v. Hosp. Matilde Brenes, 102 D.P.R. 188 (1974).
rH HH
No se debate la importancia del examen físico para el diagnóstico de apendicitis. La literatura médica nos in-forma que “[m]ás del 95% de los enfermos con apendicitis aguda presenta dolor como primer síntoma; le siguen la náusea y el vómito. El dolor aparece de manera caracterís-tica en el área periumbilical y se desplaza más adelante al cuadrante inferior derecho del abdomen. ... El examen fí-sico por lo general pone de manifiesto una hipersensibili-dad dolorosa en el cuadrante inferior derecho. Es común el dolor localizado ante la descomposición brusca; cuando el dolor es generalizado sugiere perforación. Los ruidos intes-tinales son variables y siempre se encuentra leucocitosis...”. (Énfasis suplido.) L. Barth Reller et al., Me-*226dicina Interna Clínica, Méjico, Ed. Limusa, 1987, págs. 257-258.
En 10 Courtroom Medicine Sec. 10.20, pág. 10-10 (1985), se señala que “la apendicitis debe siempre ser se-gunda, si no la primera, en un diagnóstico diferencial sobre dolor abdominal agudo”. (Traducción nuestra.) “La apendi-citis es la condición más común que ocasiona dolor abdominal y que requiere cirugía o una consulta inmediata con un cirujano.” (Traducción nuestra.) íd., pág. 10-8. “Al tratar una apendicitis aguda la clave es proceder con rapidez, ya que el 15 por ciento de las roturas de apéndice ocurre den-tro de las primeras 24 horas de los síntomas y el 40 por ciento, dentro de las 48 horas.” (Traducción nuestra.) íd., Sec. 10.50, pág. 10-22.
Lo expuesto nos lleva a concluir que no estamos ante un mero error razonable de juicio médico, sino ante una situa-ción donde el proceso de evaluación y diagnóstico de Edward durante tres (3) días fue claramente inadecuado y negligente.
Debimos expedir y revocar.

(1) Del expediente médico incluido en el apéndice no surge que en el Dispensario Municipal Buena Vista Edward fuera objeto de examen físico completo -y adecuado el 11 de abril de 1988. La nota de progreso expone que se quejó de dolor abdominal, vómitos en proyectil (tres (3) la noche anterior), flatulencia y que no tenía diarrea desde la noche anterior. No observamos ninguna anotación del encuentro médico-paciente de ese día que nos permita inferir que se efectuó un examen físico completo.